Citation Nr: 0813214	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lumbar spondylosis.

3.  Entitlement to service connection for vascular disease of 
the lower extremities.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran apparently had active service from October 1977 
to January 1978, although there is no official DD 214 to 
verify this period of service, and from November 1982 to 
November 1985, with apparent reserve service from September 
1985 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  

The claim of entitlement to service connection for vascular 
disease of the lower extremities is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not incur lumbar spondylosis of the spine 
while in service.

2.  The veteran did not incur hypertension while in service, 
nor was hypertension shown within one year following his 
discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar 
spondylosis are not met.  38U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in May 2004 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Specifically, in reference to a service connection claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter the "Court") has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although notice as to criteria for evaluating disabilities 
and assigning an effective date following a grant of service 
connection was not sent until March 2006, the timing of this 
notice does not prejudice the veteran and is harmless error 
since service connection is being denied for the two claims 
adjudicated herein, and no rating or effective date will be 
assigned with respect to these claimed disorders.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, as well as the veteran's service medical records.  
The veteran submitted a certificate from his private 
physician, and has provided statements in support of his 
claim.  The veteran was afforded a VA medical examination in 
June 2004.  Significantly, the veteran has not identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Laws and regulations for service connection

A veteran may establish basic entitlement to service 
connection for a disability resulting from personal injury 
suffered or disease contracted in active military, naval or 
air service or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service connected 
disease or injury, or one that has been aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

For service connection purposes, the term "active military, 
naval or air service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Therefore, service connection 
is not authorized for disorders which arise during a period 
of enlistment in a reserve component, except where the 
disorder is incurred during a period of performance of 
ACDUTRA during which the claimant was disabled from a disease 
or injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2007).  

Under 38 C.F.R. § 3.303(b), service connection may also be 
awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates the 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Entitlement to service connection for hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2007).

The veteran has called attention to a service medical record 
dated in February 1985 as evidence that he developed 
hypertension during his military service.  This record 
indicates an one-time blood pressure reading of 172/78.  This 
is the only record from the veteran's service that revealed a 
high blood pressure reading.  It is important to note that at 
the time of this evaluation, the veteran was ill, suffering 
from an elevated heart rate and a temperature of 100 degrees.

The remaining service medical records indicate that the 
veteran's blood pressure was within normal limits during his 
service.  In his October 1985 separation examination, just 8 
months after the above mentioned examination, the veteran's 
blood pressure was 126/82.  Even after the veteran left 
service, his blood pressure remained below hypertension 
levels, measuring at 110/80 during a March 1991 reserve 
component examination, and 126/88 during a March 1996 reserve 
component examination.  Therefore, the evidence indicates 
that the veteran did not incur or manifest hypertension in 
service, and it may not be presumed connected to service 
since it was not manifested within one year of separation 
from service.  

As a final matter, the veteran has submitted evidence that 
arose during his service in the Army Reserve - September 1985 
to September 2004.  VA outpatient records from this time do 
indicate that the veteran was diagnosed with high blood 
pressure in August 2003 and January 2004.  Also, a 
certificate from LM, MD signed in December 2003 assigns a 
diagnosis of high blood pressure.  The certificate does not 
state when this diagnosis first arose, but it does state that 
the veteran was in the care of LM, MD since October 1995.  
Therefore, the earliest the veteran could have been diagnosed 
with high blood pressure by LM, MD was 10 years following the 
veteran's separation from active service in 1985.  

As discussed previously, service connection is not authorized 
for disorders which arise during a period of enlistment in a 
reserve component, except where the disorder is incurred 
during a period of performance of ACDUTRA during which the 
claimant was disabled from a disease or injury incurred in or 
aggravated in the line of duty.  There is no evidence of such 
a disability during ACDUTRA.  Further, there is no evidence 
of a disease or injury incurred while the veteran was in 
active service, and the evidence only contains diagnoses that 
arose for the first time during the veteran's reserve 
service.  Therefore, these records do not provide any 
evidence that would establish service connection in this 
case, since there is still no nexus between the veteran's 
current high blood pressure and either period of active 
service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  There is evidence to indicate that 
the veteran did not suffer from hypertension during his 
military service, and there is evidence to indicate that the 
veteran did not suffer from hypertension within the 
presumptive period upon leaving service.  The claim for 
service connection must be denied.

Entitlement to service connection for lumbar spondylosis

The veteran was diagnosed with a lumbar-sacral strain in 2003 
(the exact month is illegible on the 2003 private medical 
document).  The veteran was later diagnosed with minimal 
lumbar spondylosis in June 2004.  The veteran is seeking 
service connection for his low back disability.  It is his 
contention that he has suffered from low back pain since his 
military service.  

There are no service medical records which note that the 
veteran suffered from or was treated for back pain during 
service.  In both the veteran's October 1985 separation 
examination and his July 2000 reserve examination, the 
veteran indicated in his self-reported medical history that 
his "spine, other musculoskeletal" were "normal."  No 
provider noted any objective finding of a musculoskeletal or 
spinal abnormality either.  Likewise, in reports of the 
medical history completed by the veteran as part of September 
1987 and March 1991 reserve component examinations, the 
veteran clearly indicated that he did not currently suffer 
from, nor has he ever suffered from, "recurrent back pain," 
and no diagnosis of a lumbar spine disorder was assigned.  

The veteran stated in his January 2006 notice of disagreement 
that he did not report this condition at the time because he 
was young and feared being seen as an incapable officer.  
However, the Board must consider this statement in light of 
the fact that the veteran left service in November 1985, and 
there are no records of complaints of or treatment for back 
pain until 2003.  The Board is not persuaded by the veteran's 
claim that he did not report his back pain for fear of being 
seen as an incapable officer, since the veteran did not 
report any back pain until 2003 - approximately 18 years 
after he left active service and his position as an officer.  

Additionally, the veteran stated in his June 2006 appeal to 
the Board that he did not report his back pain because the 
condition quickly disappeared upon rest and drinking water.  
Regardless of the weight given to this statement by the 
Board, it does not change the fact that the veteran 
explicitly stated in 1987 and 1991 that he did not suffer 
from back pain.  Additionally, because the veteran failed to 
seek medical care, there is no documented treatment of a back 
condition during ADCUTRA or INACDUTRA for the veteran.  Since 
all of the evidence of record indicates that the veteran did 
not suffer from back pain during active service or upon 
separation from service, an award based on such periods is 
precluded.  
The veteran has admitted that there is no other documentation 
to link his current back disorder with his active military 
service.  In order for a claim to be granted, there must be 
competent evidence of not only a current disability, but 
medical evidence of a nexus between that current disability 
and an injury in service.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S. Ct. 
2348 (1998).  Additionally, for service connection to be 
granted for a disease or injury incurred during reserve 
service, there must be evidence linking the reserve injury or 
disease to an injury or disease from active service.  38 
U.S.C.A. § 101(22), (24).  No such evidence exists in the 
record.  

Here, since both the first medical diagnosis of a back 
disorder and the first recorded report of back pain on the 
part of the veteran do not arise until 2003, nearly 20 years 
after the veteran's separation from active service, the 
evidence indicates that there is no nexus between the 
veteran's current back disorder and his active military 
service.  As such, the preponderance of the evidence is 
against the claim and the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim for 
service connection for a lower back disorder must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a lumbar spondylosis is denied.


REMAND

The veteran contends that he developed leg cramps while in 
service, and he was diagnosed with lower extremity vascular 
disease in December of 2003.  

The veteran's service records are inconsistent in regard to 
the veteran's complaints of leg cramps, but there are records 
indicating that this condition existed while the veteran was 
in service.  In the veteran's October 1985 separation 
examination, the veteran complained of leg cramps and checked 
"yes" for ever having "cramps in your legs" in answer to 
the questions on the veteran's medical history.  The veteran 
again checked "yes" in reference to leg cramps in a March 
1991 reserve component examination, and checked "don't 
know" in reference to leg cramps in a July 2000 reserve 
component examination.  However, the veteran indicated that 
he did not suffer from leg cramps in September 1987 and March 
1996 reserve component examinations.  Therefore, there is 
conflicting evidence in this case, and it is necessary for 
the Board to remand this issue before it can make an informed 
decision.  

The veteran has also submitted a certificate from LM, MD in 
Santurce, Puerto Rico, which indicates that the veteran has 
been treated by the physician for vascular disease of the 
lower extremities since October 1995.  However, the record is 
incomplete, because a search of the evidence of record 
reveals that there is no medical documentation that reflects 
any treatment by LM, MD.  The lack of medical evidence along 
with the veteran's personal statements of continuity of 
symptoms since service establish that a medical opinion is 
required before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps 
to obtain medical records of the veteran's 
treatment for peripheral vascular disease 
by LM, MD at the Ashford Medical Center in 
Santurce, Puerto Rico from October 1995 to 
the present.  
        
The AMC should send a copy of the 
veteran's signed authorization form with 
each request.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The veteran should be afforded VA 
examination for vascular disease of the 
lower extremities.  The claims file must 
be made available to the examiner, and the 
report of examination should reflect 
review of pertinent documents, including 
medical records obtained during the 
pendency of this Remand.  The examiner 
should provide the following opinion:

(i) Is it at least as likely as not that 
the veteran currently has vascular disease 
of the lower extremities that was incurred 
in or manifested in the veteran's service, 
manifested within one year after the 
veteran's service discharge, or that is 
etiologically related to the veteran's 
service or any incident thereof?  

3.  Thereafter, this claim should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  

____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7257 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).  



 Department of Veterans Affairs


